Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered into on the 1st day of June, 2007, by and
between Alphatec Holdings, Inc. (the “Company”), a Delaware corporation, and
Dirk Kuyper (the “Executive”) (hereinafter collectively referred to as the
“parties”).

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

1. Employment Term. The Executive shall be employed by the Company for the
period (the “Employment Term”) beginning July 2, 2007 or such earlier date as
the parties may agree (the “Effective Date”) and ending on July 1, 2011 unless
the Company agrees to extend the Employment Term beyond July 1, 2011 by giving
the Executive at least three months’ advance notice thereof, or upon his
termination of employment pursuant to Section 10 of this Agreement.

2. Position and Duties. The Executive will be employed as the President and
Chief Executive Officer of the Company or in such other position(s) as may be
mutually agreed upon by the parties, working principally from the Company’s
headquarters which currently are located in Carlsbad, California. The Executive
will perform the duties, undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons employed in
a similar executive capacity or as directed by the Company’s Board of Directors
(the “Board”). The Executive shall report directly to the Board. In addition, it
is the Company’s intention that the Executive will be appointed or elected to
serve as a member of the Board of Directors of the Company (the “Board”)
throughout the Employment Term.

3. Devotion of Full Time and Attention. The Executive will devote his full
working time, attention and skill to the performance of his duties and
responsibilities as an executive employee of the Company and will do so in a
trustworthy and professional manner. He will use his best efforts to promote the
interests of the Company. The Executive will not, without prior written approval
of the Board, engage in any other activities that would interfere with the
performance of his duties as an employee of the Company, are in violation of
written policies of the Company, are in violation of applicable law, or would
create an actual or perceived conflict of interest with respect to the
Executive’s obligations as an employee of the Company.

4. Compensation. During his employment, the Executive shall be paid the
following as compensation for his services:

A. Base Salary. The Executive’s initial base salary will be $350,000 per annum
(such base salary, as it may be adjusted from time to time in accordance with
this Section, the “Base Salary”), from which shall be deducted all required or
authorized payroll deductions, including state and federal withholdings. The
Base Salary will be payable in accordance with the Company’s customary payroll
practices applicable to its executives. The Base Salary will be reviewed, and
may be adjusted, at least annually in a manner determined by the Board or, if
the Board so directs, by the Compensation Committee of the Board (the
“Compensation Committee”).

 

1



--------------------------------------------------------------------------------

B. Bonus. The Executive will be eligible for an annual bonus for each fiscal
year of his employment. Such bonus shall be based on a target equal to 100 per
cent of the Executive’s Base Salary (which shall be pro rated for the fiscal
year in which the Executive’s employment begins) and shall be awarded based on a
determination by the Board of the Executive’s performance against criteria
mutually determined by the Board and the Executive at the beginning of each
fiscal year (or at the beginning of the Employment Term in the case of the
fiscal year in which the Executive’s employment begins). Each bonus earned by
the Executive will be paid to the Executive on or before 2 1/2 months following
the end of the fiscal year in which the bonus was earned. If the Board so
directs, the determinations invested in it by this paragraph B may be made by
the Compensation Committee.

C. Equity Compensation.

(i) Effective on July 2, 2007, the Company shall grant the Executive 690,000
shares of restricted Company stock (the “Shares”) pursuant to the Amended and
Restated 2005 Employee, Director and Consultant Stock Plan (“Stock Plan”). So
long as the Executive continues to be employed by the Company, 1/16 of all such
Shares shall become non-forfeitable and the restrictions thereon shall lapse
(such shares then being referred to as “vested”) on October 2, 2007 and every
three months until all such Shares have vested. Upon termination of his
employment the Executive shall forfeit his interest in any Shares which have not
vested. In addition, in the event that there is a Change in Control (as defined
below) during the Executive’s Employment, any Shares which have not previously
vested shall become vested immediately upon such Change in Control.

a. Change in Control. For purposes of this Section, “Change in Control” means
the occurrence of any of the following events:

(x) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) in excess of 50%
of either the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition of more than 50%
of the Outstanding Company Common Stock directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company);

 

2



--------------------------------------------------------------------------------

(2) any acquisition of more than 50% of the Outstanding Company Common Stock by
the Company; (3) any acquisition of more than 50% of the Outstanding Company
Common Stock by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(4) any acquisition by any Person who, prior to such acquisition, already owned
more than 50% of the Outstanding Company Common Stock or Outstanding Company
Voting Securities; or

(y) such time as the majority of the members of the Board (or, if applicable,
the board of directors of a successor corporation to the Company) is replaced
during any 12-month period (commencing no earlier than the date of this
Agreement) by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

(z) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively.

(ii) The Executive will also be eligible to be considered by the Compensation
Committee for grants or awards of stock options or other stock-based
compensation under the Stock Plan or similar plans as in effect from time to
time. All such grants or awards shall be governed by the relevant plan documents
and requirements and shall be evidenced by the Company’s then-standard form of
stock option, restricted stock or other applicable agreement.

5. Benefits. The Executive will be entitled to participate in all employee
benefit plans, practices and programs maintained by the Company and made
available to employees generally including, without limitation, all pension,
retirement, profit sharing, savings, health, hospitalization, disability,
dental, life or travel accident insurance benefit plans, vacation and sick leave
in accordance with the terms of such plans, practices and programs as in effect
from time to time.

6. Expense Reimbursement. The Company will pay the reasonable and properly
documented expenses incurred by the Executive in furtherance of the Company’s
business in accordance with applicable Company policies and procedures.

 

3



--------------------------------------------------------------------------------

7. Vacation. The Executive may take up to four (4) weeks of paid vacation during
each year at such times as shall be consistent with the Company’s vacation
policies and with vacations scheduled for other executives and employees of the
Company.

8. Automobile Allowance. The Executive shall be entitled to be reimbursed up to
$1,000 per month for expenses associated with his use of an automobile for
Company business upon submission of appropriate documentation of such expenses.

9. Relocation Expenses. The Executive has agreed to relocate his residence from
Pennsylvania to the Carlsbad, California area, which is where the Company’s
headquarters are located.

A. The Company will reimburse the Executive for the reasonable Relocation
Expenses (as defined below) he incurs in selling his current home and in
transporting himself, his family, and their belongings to a residence near the
Company’s headquarters. The Company shall make such reimbursement promptly upon
presentation of reasonably detailed documentation of the Executive’s Relocation
Expenses. For purposes hereof, “Relocation Expenses” shall mean the following
reasonable expenses incurred by the Executive related to moving his and his
family’s primary residence from Pennsylvania to the Carlsbad, California area:
(i) costs of looking for a new primary residence, including house hunting trips;
(ii) attorneys’ fees, closing costs and brokers’ commissions (up to 6%)
associated with the sale of the Executive’s Pennsylvania residence,
(iii) attorneys’ fees and closing costs associated with the purchase of the
Executive’s new residence in the Carlsbad, California area (but excluding
mortgage loan fees and points); (iv) up to four months’ temporary family housing
expenses; (v) relocation travel expenses; (vi) costs for the physical movement
of furniture, clothing, household effects, vehicles and other items from the
Executive’s Pennsylvania home to the Carlsbad, California area; and (vii) if the
Executive is not able, despite his reasonable best efforts, to sell his
Pennsylvania home for $800,000 or more, the difference between $800,000 and the
sales price he obtains, provided that the amount payable by the Company pursuant
to this subparagraph (vii) shall be capped at $100,000. To the extent any
Relocation Expenses are deemed to be taxable compensation to the Executive, the
Company will make a “gross up” payment to the Executive sufficient to pay all
federal, state and local income taxes imposed on the Executive in connection
with the Company’s reimbursement of Relocation Expenses and the payment of such
taxes, but in no event shall the total of all amounts payable to the Executive
pursuant to this paragraph A exceed $270,000.

B. If the Executive is unable to sell his Pennsylvania home within four months
of the Effective Date (or such longer period as the parties may mutually agree),
in lieu of receiving reimbursement of Relocation Expenses as provided in
paragraph A above, the Executive will receive a special bonus of $150,000 to
support his purchase of a residence in the Carlsbad, California area plus up to
$10,000 to reimburse his actual expenses for the physical movement of furniture,
clothing, household effects, vehicles and other items from the Executive’s
Pennsylvania home to the Carlsbad, California area and the costs of up to four
months’ temporary housing for himself and his family.

 

4



--------------------------------------------------------------------------------

10. Termination and Compensation Upon Termination. The Executive’s employment
shall terminate, other than by expiration of the Employment Term, as set forth
in this Section.

A. Definitions.

(i) Cause. For purposes of this Agreement, “Cause” means:

(A) a finding by the Board that the Executive failed to substantially perform
his duties and obligations to the Company (other than a failure resulting from
the Executive’s incapacity because of a Disability, as defined below), including
but not limited to one or more acts of gross negligence;

(B) a finding by the Board of a material breach of the Company’s Code of Conduct
or other policies and procedures;

(C) indictment or conviction (including the entry of a plea of guilty or nolo
contendere by the Executive) to any felony or any misdemeanor or other criminal
offense involving fraud, dishonesty, theft, breach of trust or moral turpitude
or that requires mandatory exclusion in any Federal health care program pursuant
to 42 U.S.C. § 1320a-7(a) during the Executive’s employment;

(D) a finding by the Board that the Executive willfully engaged in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise;

(E) a finding by the Board that the Executive materially breached this
Agreement; or

(F) the Executive’s violation of the Securities Act of 1933 or the Securities
Exchange Act of 1934.

(ii) Disability.

(A) Except as set forth in Section 10(a)(ii)(B) below, for purposes of this
Agreement, “Disability” means a physical or mental illness, impairment or
infirmity which renders the Executive unable to perform the essential functions
of his position, including his duties under this Agreement, with reasonable
accommodation, as determined by a physician selected by the Company and
acceptable to the Executive or the Executive’s legal representative, for at
least one hundred eighty (180) days during any 365-consecutive-day period.

(B) Notwithstanding the foregoing, to the extent that any payment under this
Agreement that is subject to Code Section 409A may be triggered due to a
Disability, “Disability” shall mean Executive (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a Company-sponsored group
disability plan.

 

5



--------------------------------------------------------------------------------

The Executive shall be entitled to the compensation and benefits provided for
under this Agreement for any period during the Term of this Agreement and prior
to the establishment of the Executive’s Disability during which the Executive is
unable to work due to a physical or mental illness, impairment or infirmity.
Notwithstanding anything contained in this Agreement to the contrary, the
Executive will be entitled to return to his position with the Company as set
forth in this Agreement in which event no Disability of the Executive will be
deemed to have occurred, until the Termination Date specified in a Notice of
Termination (as each term is hereinafter defined) relating to the Executive’s
Disability.

B. Events Resulting in Termination; Compensation Upon Termination.

(i) Termination for Cause. The Company may terminate the Executive’s employment
for Cause.

(A) If the Executive’s employment is terminated by the Company for Cause, then
the Company will pay the Executive all amounts earned or accrued hereunder
through the Termination Date but not paid as of the Termination Date, including
(1) Base Salary; (2) Expenses incurred by the Executive on behalf of the Company
for the period ending on the Termination Date; and (3) any bonus or other
compensation with respect to the fiscal year ended prior to the fiscal year in
which the Termination Date occurs that was earned but not paid (collectively,
“Accrued Compensation”).

(B) In the event that the Company terminates the Executive’s employment without
Cause, but the Board determines subsequently that the Company had the right to
terminate the Executive’s employment for Cause pursuant to this Section 10B(i),
the Company may terminate the payment of all amounts to the Executive pursuant
to Section 10B(ii) and the Executive shall return all previous payments made to
him pursuant to Section 10B(ii) other than the Accrued Compensation.

(ii) Termination by the Company Without Cause. The Company may terminate the
Executive’s employment without Cause. If the Executive’s employment with the
Company is terminated by the Company without Cause (excluding any termination
due to the Executive’s death or Disability), then the Company will pay the
Executive:

(A) all Accrued Compensation;

(B) a severance payment equal to the Executive’s Base Salary immediately
preceding the Termination Date which shall be paid to the Executive in twelve
(12) equal monthly installments on the first business day of each month
following the Termination Date except that the first payment shall not be sooner
than the eighth day following the date on which the Executive delivers to the
Company the release referred to in Section 10B(ii)(D) below;

 

6



--------------------------------------------------------------------------------

(C) directly, or by reimbursing the Executive for, the monthly premium for
continuation coverage under the Company’s health and dental insurance plans, to
the same extent that such insurance is provided to persons currently employed by
the Company, provided that the Executive makes a timely election for such
continuation coverage under the Consolidate Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The “qualifying event” under COBRA shall be deemed to have
occurred on the Termination Date. The Company’s obligation under this paragraph
shall end 12 months after the Termination Date or at such earlier date as the
Executive becomes eligible for comparable coverage under another employer’s
group coverage. The Executive agrees to notify the Company promptly and in
writing of any new employment and to make full disclosure to the Company of the
health and dental insurance coverage available to him through such new
employment.

(D) The Company shall not be obligated to make the payments otherwise provided
for in Sections 10B(ii)(B) and (C) unless the Executive provides to the Company,
and does not revoke, a general release of claims in a form satisfactory to the
Company.

(iii) Disability. The Company may terminate the Executive’s employment upon the
Executive’s Disability. If the Executive’s employment with the Company is
terminated because of his Disability, then the Company will pay the Executive
(A) all Accrued Compensation; and (B) an amount equal to the Executive’s target
bonus for the fiscal year in which the Executive’s employment is terminated due
to his Disability, multiplied by a fraction, the numerator of which shall be the
number of days from the beginning of such fiscal year through the Termination
Date and the denominator of which shall be three hundred and sixty-five (365).
If the Executive’s Disability meets the definition set forth in
Section 10A(ii)(B), the Company will also pay the Executive any deferred
compensation. In addition, effective upon the Executive’s Disability, each
outstanding option to purchase shares of Common Stock of the Company held by the
Executive shall become immediately exercisable in full and will no longer be
subject to a right of repurchase by the Company, and each outstanding restricted
stock award shall be deemed to be fully vested and will no longer be subject to
a right of repurchase by the Company.

(iv) Death. The Executive’s employment shall terminate because of the
Executive’s death. If the Executive’s employment with the Company terminates
because of the Executive’s death, then the Company will pay the Executive’s
beneficiaries or heirs (A) all Accrued Compensation; and (B) an amount equal to
the Executive’s target bonus for the fiscal year in which the Executive’s
employment is terminated due to his death, multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of such fiscal
year through the Termination Date and the denominator of which shall be three
hundred and sixty-five (365). In addition, effective upon the death of the
Executive, each outstanding option to purchase shares of Common Stock of the
Company held by the Executive shall become immediately exercisable in full and
will no longer be subject to a right of repurchase by the Company, and each
outstanding restricted stock award shall be deemed to be fully vested and will
no longer be subject to a right of repurchase by the Company.

 

7



--------------------------------------------------------------------------------

(v) Resignation. The Executive may terminate this Agreement upon thirty
(30) days’ prior written notice to the Board. If the Executive’s employment with
the Company is terminated by the Executive, then the Company will pay the
Executive all Accrued Compensation earned through the Termination Date specified
in the Notice of Termination.

C. Notice of Termination. Any purported termination by the Company or by the
Executive will be communicated by a written Notice of Termination to the other.
For purposes of this Agreement, a “Notice of Termination” means a notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth the Termination Date (as defined below). For purposes of this
Agreement, no purported termination of employment will be effective without a
Notice of Termination.

D. Termination Date. “Termination Date” will mean (i) in the case of the
Executive’s Death, the Executive’s date of Death; (ii) if the Executive’s
employment is terminated for Disability, the date of the Executive’s Disability;
(iii) if the Executive terminates his employment, on the effective date of
termination specified in the Notice of Termination; and (iv) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which will not be longer than seven (7) days after the Notice of
Termination.

E. Timing of Payment. The Accrued Compensation payable to the Executive will be
paid as required by applicable state law or within ten (10) business days after
the Executive’s Termination Date, whichever period is shorter. Any other
compensation provided for in Section 10(b) will be paid as set forth above.

11. Confidential Information and Intellectual Property; Non-solicitation of
Employees.

A. Confidential Information. All information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Confidential Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Confidential Information may include inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, plans, research data, clinical data, financial data, personnel
data, computer programs, and customer and supplier lists. The Executive will not
disclose any Confidential Information to others outside the Company or use the
same for any unauthorized purposes without written approval by an officer of the
Company, either during or after his employment, unless and until such
Proprietary Information has become public knowledge without fault by the
Executive.

B. Business Records. All files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material whether or not containing Confidential
Information, whether created by

 

8



--------------------------------------------------------------------------------

the Executive or others, which shall come into his custody or possession, shall
be and are the exclusive property of the Company to be used by the Executive
only in the performance of his duties for the Company and shall be returned to
the Company upon termination of the Executive’s employment.

C. Third Party Information. The Executive’s obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs A and B
above, also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to the Executive in the course
of the Company’s business.

D. Creations. All Creations (as herein defined) shall be the property of the
Company. “Creations” shall mean all ideas, prospect and customer lists,
inventions, research, plans for products or services, potential marketing and
sales relationships, business development strategies, marketing plans, designs,
logos, branding, layouts, templates, computer software (including, without
limitation, source code), computer programs, original works of authorship,
copyrightable expression, characters, know-how, trade secrets, information,
data, developments, discoveries, improvements, modifications, technology,
methodologies, algorithms and designs, whether or not subject to patent or
copyright protection, made, conceived, expressed, developed, or actually or
constructively reduced to practice by the Executive solely or jointly with
others to the extent relating to or otherwise in connection with the Executive’s
employment by the Company. The Executive agrees to cooperate in all respects
regarding requests by the Company relating to the Company’s intellectual
property rights in the Creations, whether such cooperation is required during or
after the termination of the employment period.

E. Non-solicitation. For a period of one (1) year after termination of the
Executive’s employment for any reason, the Executive will not recruit, solicit
or induce, or attempt to recruit, solicit or induce, any employee of the Company
to terminate his or her employment with, nor shall he otherwise interfere in the
relationship between the Company and any such employee.

F. Remedy. The restrictions contained in this Section 12 are necessary for the
protection of the business and goodwill of the Company and are acknowledged by
the Executive to be reasonable. The Executive agrees that any breach of this
Section 12 will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief in a court of law.

12. Successors and Assigns.

A. Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

9



--------------------------------------------------------------------------------

B. Successor to the Executive. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive, his beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

13. Arbitration. The Company and the Executive agree that they prefer to
arbitrate any dispute they may have instead of litigating in court before a
judge or jury. Therefore, any and all disputes, claims and controversies between
the Company or any of its Affiliates and the Executive arising out of or
relating to this Agreement, or the breach thereof, or otherwise arising out of
or relating to the Executive’s employment or the termination thereof will be
resolved by binding arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (or
any comparable rules then in existence). The arbitration will take place in the
San Diego, California metropolitan area. The arbitrator will have no authority
to award punitive damages. The award of the arbitrator will be final and
judgment thereon may be entered in any court having jurisdiction. The parties
will share the costs of the arbitration equally, unless otherwise ordered by the
arbitrator. Each party will bear its own attorneys’ fees and costs. Judgment
upon the arbitration award may be entered in any federal or state court having
jurisdiction. The parties understand and agree that EACH PARTY TO THIS AGREEMENT
WAIVES ANY RIGHT TO A JURY TRIAL.

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company will be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.

15. Non-exclusivity of Rights. Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor will anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries will be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. The Company and the Executive agree
that they will negotiate in good faith and jointly execute an amendment to
modify this Agreement to the extent necessary to comply with the requirements of
Code Section 409A, or any successor statute, regulation and guidance thereto;
provided that no such amendment shall increase the total financial obligation of
the Company under this Agreement. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar

 

10



--------------------------------------------------------------------------------

provisions or conditions at the same or at any prior or subsequent time. No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

17. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of California without giving effect to
the conflict of law principles thereof. The Executive hereby irrevocably submits
and acknowledges and recognizes the jurisdiction of the courts of the State of
California, or if appropriate, a federal court located in California (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

18. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.

19. Tax Consequences. The Company makes no representation regarding, and does
not guarantee, the tax treatment or tax consequences associated with any payment
or benefit arising under this Agreement.

20. Equity Pool for Other Employees. The Company has or will make available a
pool of stock options, restricted stock and/or other equity for the purpose of
assisting the Executive to recruit capable management to support the Executive’s
efforts to grow the Company and increase profitability. Any grant of such equity
shall be subject to approval by the Board in accordance with the terms of the
Stock Plan or similar plans in effect from time to time.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

Alphatec Holdings, Inc.  

/s/ John H. Foster

Name:   John H. Foster Title:   President and Chief Executive Officer Dirk
Kuyper  

/s/ Dirk Kuyper

 

11